85 So.3d 1277 (2012)
Kieta ALEXANDER, Ronald Clayton, Sr. and Gloria Travis
v.
NORFOLK SOUTHERN CORPORATION, Norfolk Southern Railway Co., Alabama Great Southern Railway Company, Celanese, Ltd., Noveon, Inc., the Commercial Traffic Company and Union Tank Car Company
Larry A. Cager, et al.
v.
Norfolk Southern Railroad Company et al.
Michael Noble, et al.
v.
Norfolk Southern Railroad Corporation, et al.
Audry T. Colin, et al.
v.
Norfolk Southern Corporation, et al.
Anthony Congress, et al.
v.
Celtran, Inc., et al.
No. 2011-C-2793.
Supreme Court of Louisiana.
April 20, 2012.
*1278 Rehearing denied.
JOHNSON and KNOLL, JJ., would grant.